Citation Nr: 1125413	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a scar of the right thumb.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Buffalo, New York.

The record raises the issue of an entitlement to an increased rating for residuals of the severed pollicus longus tendon with ankylosis of the distal interphalangeal joint of the right thumb, including entitlement to a separate compensable rating for an injury to the right median nerve. This issue has not been addressed by the RO in the first instance and the Board does not have jurisdiction over it.  Therefore, it is referred to the RO for initial adjudication.


FINDING OF FACT

Viewing the evidence in the light most favorable to the Veteran, he has one scar extending from the right thumb palmar aspect at the interphalangeal joint extending to 2.5 inches proximal to the wrist crease on the ulnar side of the forearm that is both unstable and painful.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a rating of 20 percent, but no higher, for the Veteran's scar of the right thumb were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.   

In this case, the Veteran was sent a letter in January 2009 that explained the parameters of VA's duty to assist him with obtaining evidence in support of his claim.  The letter also explained what was necessary in order to establish service connection for a claimed disability as well as explained how VA assigns disability ratings and effective dates for service connected disabilities.

The Veteran's claim for a higher rating for his right thumb scar is a downstream issue from his claim for entitlement to service connection for that disability. The RO granted service connection for a right thumb scar and assigned a 10 percent rating for that disability.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating. In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003. In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC in June 2010 and a supplemental statement of the case (SSOC) in October 2010 both of which explained the criteria that were necessary in order to receive a higher rating for the Veteran's right thumb scar.  The June 2010 SOC likewise explained to the Veteran that the explanatory portion of that part of the May 2009 rating decision that granted service connection for his scar mistakenly set forth the criteria for rating scars of the head, face, or neck, and that these criteria were not applicable to the right thumb.  

In addition to its duty to provide the above describe notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and a written statement from the Veteran.  The Veteran was also afforded 2 VA examinations of his right thumb.  Both of these examinations adequately described the scarring of the thumb, including the size and characteristics of the scar.  The Board finds that the examinations were adequate for rating purposes.

For these reasons, the Board finds that VA satisfied the duty to assist in this case.

II.   Initial Rating

The Veteran contends that the scar on his right thumb is more severe than is encompassed by the 10 percent rating that is assigned for that disability.  It should be noted that the Veteran is also service connected for residuals of a severed pollicus longus tendon with ankylosis of the distal interphalangeal joint, right thumb, which is rated 10 percent disabling.  The rating for the latter disability is not at issue in this appeal.  However, the Board notes that as the Veteran is separately rated for limitation of function of his right thumb, including ankylosis of the right thumb, these factors cannot be taken into account again when rating the scar on the Veteran's right thumb as this would violate the rule against pyramiding.  38 C.F.R. 4.14.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's scar is rated pursuant to 38 C.F.R. § 4.118, diagnostic code 7804. The Board notes that, as previously discussed, the RO initially rated the Veteran's right thumb disability utilizing diagnostic code 7800 which is applicable only to scars of the head, face, or neck, and not the right thumb.  As such, it will not be discussed herein.

Diagnostic code 7804 addresses scars that are unstable or painful.  A 10 percent rating applies when there is 1 or 2 scars that are unstable or painful. A 20 percent rating applies when there are 3 or 4 scars that are unstable or painful. A 30 percent rating applies when there are 5 or more scars that are unstable or painful.  For purposes of applying this regulation, a unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If 1 or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.

The Veteran was afforded a VA general medical examination in March 2009 that addressed the scar on the Veteran's right thumb.  The scar occurred after 2 surgeries for a thumb and hand injury which had occurred with a knife.  The scar was located on the right thumb and into the ulnar side of the forearm proximal to the wrist.  It extended from the tip of the right thumb to 3 inches below the wrist on the ulnar side.  One side of the thumb was completely numb.  The right thumb was ankylosed.  The bent distal joint could approximate the small finder and thumb of the right hand satisfactorily but with some difficulty towards the end.  The maximum width of the scar was 1.5 centimeters and the maximum length of the scar was 9 inches.  There was no adherence to underlying tissue or tenderness on palpation.  There was limitation of function because the thumb joint was frozen in one position and the thumb was moveable at the base only.  There was no underlying soft tissue damage or skin ulceration or breakdown over the scar. Wrist movement was normal.  

The Veteran's scar on his right thumb was reexamined by VA in June 2010.  At that time, the scar was noted to extend from the right thumb palmar aspect at the interphalangeal joint extending to 2.5 inches proximal to the wrist crease on the ulnar side of the forearm.  It is curvilinear.  It is 7.25 inches in length.  The majority of the scar is 1 centimeter ins width (which includes suture track marks).  The distal end of the scar is 3 centimeters in width for a length of 2 centimeters.  The scar was tender in the section proximal to the wrist.  The remainder of the scar was without sensation.  The Veteran did not have an open areas of the scar, but he did have thickened skin in the thumb web space.  Most of the scar was superficial except that it was adherent at the interphalangeal area, at which point it was totally inflexible and fixed.  There was decreased sensation to soft touch and sharpness in the palmar aspect of the right thumb and index finger.  There was skin breakdown over the scar with a frequency of every 2 to 4 weeks.  At those times the Veteran would get thickening of the skin or a blister that breaks open in the thumb web area and the palmar aspect of the thumb which is painful.  Upon inspection the scar was painful and had signs of skin breakdown, there was no inflammation, edema, or keloid formation. 

The examiner noted that the Veteran's thumb was fixed in a 90 degree angle at the interphalangeal joint.  His grip was full for all the digits but he could not grasp well with his thumb.  With difficulty he can touch to top of his thumb to all digits but cannot maintain this against resistance.  He is unable to touch the thumb tip to the base of the little finger.  He was able to touch the thumb tip to the bottom to the base of the index finger but with the middle finger there was a small gap.  He was able to touch all other digits to the palm crease.  There was thenar wasting.  The examiner diagnosed statues post repair of severed right pollicus longus tendon with residual scar, ankylosis of the interphalangeal joint of the thumb, injury to portion of the right median nerve with limited range of motion and thenar wasting of the right thumb.

The examiner assessed the scar and injury to the right thumb as causing decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength of the upper extremity.  These caused occupational effects and effects on activities of daily living that were related to a lack of dexterity of the right hand.

VA treatment records show that the Veteran was treated for difficulties with his right thumb, although not specifically for the scar.

In a written statement dated in July 2010 the Veteran alleged there was asymmetry of his thumbs due to tissue loss of the right thumb.  He also contended that the ankylosis of his right thumb caused problems with occupational activities and activities of daily living.

Viewing the evidence in the light most favorable to the Veteran, the criteria for a 20 percent rating were met because, while he has only 1 scar, at the June 2010 examination the examiner determined that the scar was both painful and unstable.  Thus the Veteran is entitled to the 10 percent rating for 1 painful or unstable scar increased by an additional 10 percent pursuant to 38 C.F.R. § 4.118, diagnostic code 7804, note 2, because the scar is both unstable and painful.

The Board acknowledges that the Veteran complains of various functional effects related to the residuals of his severed pollicus longus tendon with ankylosis of the distal interphalangeal joint, right thumb.  However, the Veteran is separately rated for this disability, including the ankylosis of his right thumb, and the current decision involves only the scar itself.  The Board has referred the Veteran's contentions that the overall level of disability to his right hand is higher than is encompassed by the present ratings to the RO for initial adjudication.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). The Veteran's symptom of a single long painful and unstable scar is specifically contemplated by the rating criteria.  Although the Veteran experiences significant restriction on the use of his right hand as a result of the in service injury to his thumb, he is rated separately for his residuals of this injury other than the scar at issue herein.  It was not shown that theVeteran's scar itself presents an exceptional or unusual disability picture. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. The benefit of the doubt was granted to the Veteran in awarding the increased rating herein.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an initial 20 percent rating for the scar, right thumb, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


